DETAILED ACTION
Amendment received on April 14, 2022 has been acknowledged. Claims 1, 4, 5, and 10 have been amended, claims 12-16 have been added and entered. Therefore, claims 1-16 are pending. 
Response to Amendment
Applicant’s amendments are sufficient to overcome prior arts of record.
Response to Arguments
Applicant’s arguments, see Remarks, filed April 14, 2022, with respect to Claims 1-16 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-16 has been withdrawn. 
Allowable Subject Matter
Claims 1-16 are allowed.


Reasons for Allowance
The most remarkable prior arts on record are to Vergara U.S. Patent Application Publication 2006/0054685 and Harris U.S. Patent 11,119,721. 
Vergara et al. is directed to a customer interaction console may include a counter module and a customer-oriented display. The counter module may include one or more raised portions with the customer-oriented display integrated in one of the raised portions. A configurable console system may include a plurality of customer interaction consoles and a plurality of panel assemblies that may be positioned between consoles. The panel assemblies may include a panel and a wedge portion that receives the panel. The wedge portion may angle the console relative to the panel and to an adjacent console to form different configurations. Vergara et al., Abstract. 
Harris is directed to a system including a secondary visual digital display on the customer-facing side of a cash register or point-of-sale terminal display. The customer-facing digital display presents advertising content, videos, informational content, or any other form of content that the business or location owner or operator would like to have displayed to customers. An application program, as described below, is stored and/or loaded on memory storage in the secondary display and run by a microprocessor in the secondary display, or alternatively, is stored and/or loaded on a separate device, and run by a microprocessor in the secondary display or in the separate device. The content may be displayed based upon context. The content can be programmed and managed by the business or location owner or operator, by a third party service that creates and provides content for sale to business/location owners and operators, or by a third party service/operator that manages a system (including, but not limited to, the obtaining and downloading of content) as part of a negotiated contract with the owner or operation of a business or location (or multiple businesses or locations). Harris, Abstract. 
Vergara et al., nor Harris teach the structural limitations of the claimed invention, a customer-side board disposed at the customer-side desk portion and recessed downward from the customer-side desk portion. 
Moreover, none of the prior art of record remedies the deficiencies found in Vergara et al. and Harris or could be combined with any other reference to produce the claimed invention. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Choy, Canadian Patent Publication CA 2693322, discusses a dual screen presentation notebook computer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHFORD S HAYLES whose telephone number is (571)270-5106. The examiner can normally be reached M-F 6AM-4PM with Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHFORD S HAYLES/Primary Examiner, Art Unit 3687